Case 1:19-cv-23569-RNS Document 37 Entered on FLSD Docket 11/10/2020 Page 1 of 4




                             United States District Court
                                       for the
                             Southern District of Florida

   Isaac Lopez, Plaintiff,                 )
                                           )
                                           )
   v.
                                           ) Civil Action No. 19-23569-Civ-Scola
   Commissioner of Social Security,        )
   Defendant.                              )
                                           )

                   Order Adopting Report and Recommendation
         This matter was referred to United States Magistrate Judge Edwin G. Torres
  for a ruling on all pre-trial, nondispositive matters and for a report and
  recommendation on any dispositive matters, consistent with 28 U.S.C. § 636 and
  Local Magistrate Judge Rule 1. (ECF No. 2.) Judge Torres issued a Report and
  Recommendation (the “Report”) on the Plaintiff and the Defendant’s cross motions
  for summary judgment. (ECF No. 34.) In his report, Magistrate Judge Torres
  recommends that the Court deny the Plaintiff’s motion for summary judgment
  (ECF No. 25) and grant the Defendant’s motion for summary judgment (ECF No.
  30.) The Plaintiff timely objected to Judge Torres’s report (ECF No. 35) and the
  Defendant responded to the Plaintiff’s objections (ECF No. 36). Having conducted
  a de novo review of the entire record and the applicable law, the Court overrules
  the objections (ECF No. 35) and affirms and adopts Magistrate Judge Torres’s
  Report (ECF No. 34). The Court grants the Defendant’s motion for summary
  judgment (ECF No. 30) and denies the Plaintiff’s motion for summary judgment
  (ECF No. 25).
         “In order to challenge the findings and recommendations of the magistrate
  judge, a party must file written objections which shall specifically identify the
  portions of the proposed findings and recommendation to which objection is made
  and the specific basis for objection.” Macort v. Prem, Inc., 208 F. App’x 781, 783
  (11th Cir. 2006) (quoting Heath v. Jones, 863 F.2d 815, 822 (11th Cir.1989)
  (alterations omitted). The objections must also present “supporting legal
  authority.” Local Mag. J. R. 4(b). Once a district court receives “objections meeting
  the specificity requirement set out above,” it must “make a de novo determination
  of those portions of the report to which objection is made and may accept, reject,
  or modify in whole or in part, the findings or recommendations made by the
  magistrate judge.” Macort, 208 F. App’x at 783–84 (quoting Heath, 863 F.2d at
  822) (alterations omitted). To the extent a party fails to object to parts of the
Case 1:19-cv-23569-RNS Document 37 Entered on FLSD Docket 11/10/2020 Page 2 of 4




  magistrate judge’s report, those portions are reviewed for clear error. Macort, 208
  F. App’x at 784 (quoting Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th
  Cir.1999)). A court, in its discretion, need not consider arguments that were not,
  in the first instance, presented to the magistrate judge. Williams v. McNeil, 557
  F.3d 1287, 1291 (11th Cir. 2009).
         The Court’s review of the Administrative Law Judge’s (“ALJ”) decision is
  limited to an inquiry into whether there is substantial evidence in the record to
  support the ALJ’s findings, and whether the correct legal standards were applied.
  42 U.S.C. § 405(g). Substantial evidence is “more than a scintilla, but less than a
  preponderance,” rather it is such evidence “as a reasonable person would accept
  as adequate to support a conclusion.” Bloodsworth v. Heckler, 703 F.2d 1233,
  1239 (11th Cir. 1983). As long as the ALJ’s findings are supported by substantial
  evidence, they are conclusive, and the Court must defer to the ALJ’s decision even
  if the evidence may preponderate against it. See Crawford v. Comm’r of Soc. Sec.,
  363 F.3d 1155, 1158-59 (11th Cir. 2004).
         The Plaintiff raises nine objections to the Magistrate Judge’s Report. The
  objections are as follows: 1) the Report improperly found that the ALJ properly
  considered and weighed Dr. Ginart’s neurological narrative report and opinion; 2)
  the Report improperly found the ALJ provided sufficient rationale to reject Dr.
  Ginart’s opinion on the Form N-648; 3) the Report was incorrect in finding the ALJ
  properly relied on Dr. Troiano’s opinion; 4) the Report improperly found the ALJ
  was justified in affording little weight to the opinions of Dr. Carrasco and Dr.
  Torres; 5) the Report improperly found that Dr. Borrego’s examination
  “documented some abnormalities” but otherwise “was normal”; 6) the Report
  improperly found the ALJ provided sufficient rationale for discrediting Dr.
  Gonzalez Diaz’s opinion; 7) the Report improperly provided “new reasons” the ALJ
  could have used to reject Dr. Sierra’s opinion; 8) the Report incorrectly concludes
  that ALJ did not make independent medical findings; and 9) the Report improperly
  finds that the ALJ’s decisions were consistent with SSR 16-3p. (ECF No. 35.) In
  response to the Plaintiff’s objections, the Defendant argues the Plaintiff’s
  objections put forth “the same arguments and evidence he set forth in prior
  pleadings” and therefore the Defendant noted that he chooses to rest on his prior
  pleadings. (ECF No. 36.)
         The Court begins by taking Plaintiff’s first and second objections, relating to
  Dr. Ginart, together. Upon review of the Report and the record, the Court agrees
  with Magistrate Judge Torres that the ALJ “gave an abundance of reasons for why
  Dr. Ginart’s opinions should be assigned . . . little weight.” (ECF No. 34, at 12.)
  The Court further agrees with the Report’s assessment that the “ALJ gave reasons
  that applied to all of Dr. Ginart’s opinions including inconsistencies in his reports,
  his status as a non-treatment provider, his failure to consider the longitudinal
Case 1:19-cv-23569-RNS Document 37 Entered on FLSD Docket 11/10/2020 Page 3 of 4




  record, and his lack of familiarity with the agency’s disability program” as reasons
  the ALJ gave little weight to Dr. Ginart’s work. (ECF No. 34, at 13 n.5; ECF No.
  15, at 73.) Indeed, Magistrate Judge Torres in his Report appropriately
  summarized why, under the applicable legal standards, it was appropriate for the
  ALJ to assign little weight to Dr. Ginart’s work as a whole. (ECF No. 34, at 8-10
  (Summarizing standard to determine whether substantial evidence supports the
  weight assigned to medical opinions.)
         Turning to the third objection, the Plaintiff argues that the ALJ improperly
  relied on Dr. Troiano’s opinion. The Court disagrees that the ALJ’s reliance on Dr.
  Troiano’s opinion was improper. As stated in the Report 1, state medical
  consultants like Dr. Troiano are considered experts in social security disability
  programs and their opinions may be entitled to greater weight. (ECF No. 34, at 14
  n.7.) The ALJ’s reliance on Dr. Troiano’s opinion, however, was not limited to her
  status as a state medical consultant. As noted in the ALJ’s opinion, the ALJ found
  that Dr. Troiano’s opinion was “consistent with the overall record, . . . explained
  her opinion and supported it with references to objective medical evidence.” (ECF
  No. 15, at 76; ECF No. 34, at 14-15.)
         With respect to the Plaintiff’s fourth objection, the Court again finds the
  Report well-reasoned. Contrary to the Plaintiff’s assertion that the ALJ’s findings
  are “unclear and inconsistent with the evidence of the record,” the Court finds that
  once again the ALJ explained why the opinions of Dr. Corrasco and Dr. Torre were
  discounted. Indeed, the ALJ stated these opinions were discounted because “the
  statements are not consistent with the physician’s own clinical findings,” that they
  “are inconsistent with the normal interictal EEG, reports of mild symptoms, and
  other opinions that he only [h]as non-exertional limitations,” among other reasons
  stated in the ALJ’s decisions. (ECF No. 15, at 72.) For reasons stated above with
  respect to objections one and two, the Report appropriately summarizes why it
  was appropriate for the ALJ to discount Dr. Corrasco and Dr. Torre’s opinions
  based on these findings, consistent with applicable law. The Court makes similar
  findings with respect to the Plaintiff’s fifth, sixth, and seventh objections relating
  to Dr. Borrego, Dr. Sierra, and Dr. Gonzalez Diaz’s opinions. For reasons much
  the same as those stated with respect to the Plaintiff’s first, second, and fourth


  1 The Court notes that while the Report makes reference to Social Security Ruling 96-6p, Rule 96-
  6p was rescinded and replaced on March 27, 2017 by Social Security Ruling 17-2p. Nonetheless,
  the principle that state medical consultants be given particular weight remains true under the
  current rule. See Youngblood v. Saul, No. 19-0247-MU (S.D. Ala. 2020) (discussing Social Security
  Ruling 17-2p and noting “state agency consultants are considered experts in the Social Security
  disability programs and their opinions may be entitled to great weight over the opinion of a one-
  time examining physician if their opinions are supported by the evidence in the record.”); see also
  20 C.F.R. §§ 404.1527(e), 404.1513a.
Case 1:19-cv-23569-RNS Document 37 Entered on FLSD Docket 11/10/2020 Page 4 of 4




  objections, the Court finds the Report’s analysis on these issues to be cogent and
  compelling.
         Turning next to the Plaintiff’s eight objection, the Court again disagrees with
  the Plaintiff’s objection and agrees with Magistrate Judge Torres in finding that
  the ALJ did nothing more than reconcile inconsistent medical opinions. In
  reviewing the Report and the ALJ’s opinion, “there is no evidence that the ALJ
  usurped the role of a doctor because she merely weighed the medical opinions in
  light of the other evidence in the record” and “substantial evidence supports the
  weight that she gave to each medical professional for the reasons stated.” (ECF
  No. 34, at 26); see Ybarra v. Comm’r of Soc. Sec., 658 F. App’x 538, 543 (11th Cir.
  2016) (ALJ did not “usurp the role of a physician” when discharging with
  responsibility to resolve conflicting medical opinions).
         Finally, the Court turns to the Plaintiff’s final objection, that the ALJ’s
  findings are inconsistent with Social Security Ruling 16-3p. The Court agrees with
  the Magistrate Judge that the ALJ’s findings are supported by the record and
  agrees that substantial evidence fully supports the ALJ’s credibility
  determinations. Ybarra, 658 F. App’x at 540 (“Credibility determinations are the
  province of the ALJ, and will not be overturned unless not supported by
  substantial evidence.”).
         In short, the Court finds the Report, in its entirety, to be cogent and
  compelling. Accordingly, the Court affirms and adopts Magistrate Judge Torres’s
  Report and Recommendation (ECF No. 34). The Court grants the Defendant’s
  motion for summary judgment (ECF No. 30) and denies the Plaintiff’s motion for
  summary judgment (ECF No. 25). The Court directs the Clerk to close this case.
  All pending motions, if any, are denied as moot.
        Done and ordered in chambers, at Miami, Florida, on November 9, 2020.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
